UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 13-1612


SAMUEL LYNN HARRISON,

                Plaintiff - Appellant,

          v.

CITY OF DURHAM; CITY OF DURHAM EMPLOYEES; FBI/DOJ, All of
their Employees and Educators; EEOC, All of their Employees
and Educators; NORMENT SECURITY GROUP; CORMETECH, INC.; DOUG
MCNAY; CAE USA, INC.; DARREN UGLESS; LOCKHEED MARTIN; NC
DOT, Traffic Engineering Division; WALMART, Lumberton, NC;
GOSHEN RUBBER, INC., (GNC) Wilson, NC; ROBESON COMMUNITY
COLLEGE, Lumberton, NC; LUMBERTON SENIOR HIGH SCHOOL,
Lumberton, NC; CSC - LAWYERS INCORPORATING SERVICE COMPANY,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. James C. Dever, III,
Chief District Judge. (5:13-cv-00082-D)


Submitted:   July 18, 2013                    Decided: July 22, 2013


Before WILKINSON, MOTZ, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Samuel Lynn Harrison, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Samuel     Lynn    Harrison       appeals      the   district      court’s

order dismissing his amended complaint as frivolous.                          We have

reviewed the record and find no reversible error.                       Accordingly,

we   affirm     for   the     reasons   stated        by   the     district     court.

Harrison v. City of Durham, No. 5:13-cv-00082-D (E.D.N.C. Apr.

22, 2013).      We dispense with oral argument because the facts and

legal    contentions     are    adequately      presented        in   the   materials

before   this    court   and    argument      would    not   aid      the   decisional

process.



                                                                              AFFIRMED




                                          2